Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	(Currently Amended) A computer-implementable method for improved payment tracking, comprising:
receiving, [[at]] by a processor of an information handling system at a machine learning architecture of a payment tracking system executed by the processor, wherein factors comprise a document date and customer details; [[,]]
processing, by the processor, the factors to relevant input directed to payment tracking of the customers 
determining, by the processor, payment influencer factors from the factors that affect payment by the customers by refining the factors the refining further includes processing the factors through multiple successive layers of the machine learning architecture comprising:
classifying, through a first layer of the machine learning architecture, the customers to one or more customer classes by processing the factors through decision trees of a random forest architecture 
determining a contribution of one or more values associated with each of the factors to a customer payment by processing the one or more values of the factors through multivariate linear regression;
refining the factors from the first layer through of the machine learning architecture that implements the multivariate regression associated with the contribution of the one or more values of the factors; 
processing the factors from the second layer through a third layer of the machine learning architecture that determines the factors from the second layer that are associated with an intersection of the one or more customer classes and one or more payment rules; 
processing the factors from the third layer through a fourth layer of the machine learning architecture that includes a recurrent neural network that determines a customer payment risk profile and a predicted payment date associated with the customer payment risk profile; and

outputting, by the processor, the payment influencer factors and the payment date.

2.	(Currently Amended) The method of claim 1, wherein the factors comprise one or more of:
invoice number; 

logistics data attributes; 
order number;
item family name; 
item product type; 
document date; 
due date;
clearing date;
accounts receivable amount;

shipping type;
order type;
accounts receivable issues; 
international commerce 
confirmation issues; and 
rejection issues.

3.	(Currently Amended) The method of claim 1, wherein the processing the factors to relevant input further includes imputing, deleting, and converting the factors.

4 – 6.	(Cancelled)

7.	(Currently Amended) A system comprising:
a processor;
a data bus coupled to the processor; and
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved payment tracking by a payment tracking system and comprising instructions executable by the processor and configured for:
receiving multiple factors of different customers at a learning architecture, wherein [[a]] the factors include variables that define the value of the factors , wherein the variables include a document date and customer details;
processing the multiple factors as to a relevance in payment tracking at the learning architecture;
performing machine learning at the learning architecture 
classifying, through a first layer of the learning architecture, the customers to one or more customer classes by processing the factors through decision trees of a random forest architecture 
determining, through a second layer of the learning architecture, a contribution of one or more values associated with each of the factors to a customer payment by processing the one or more values of the factors through multivariate linear regression 
processing the factors through a third layer of the learning architecture that determines the factors from that are associated with an intersection of the one or more customer classes and one or more payment rules; 
processing the factors through of the learning architecture that includes a recurrent neural network that determines a a predicted payment date associated with the customer risk profile; and

outputting the payment influencer factors and the payment date.

8.	(Cancelled)

9.	(Currently Amended) The system of claim 7, wherein the multiple factors comprise one or more of:
invoice number;

logistics data attributes;
order number;
item family name;
item product type;
document date;
due date;
clearing date;
accounts receivable amount;
bill location 
shipping type;
order type;
accounts receivable issues;

confirmation issues; and
rejection issues.

10.	(Currently Amended) The system of claim 7, wherein the processing the multiple factors as to a relevance in payment tracking 

11 – 12.	(Cancelled)

13.	(Currently Amended) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
receiving, [[at]] by a processor of an information handling system at a machine learning architecture of a payment tracking system executed by the processor, wherein factors comprise a document date and customer details; [[,]]
processing, by the processor, the factors to relevant input directed to payment tracking of the customers 
determining, by the processor, payment influencer factors from the factors that affect payment by the customers by refining the factors the refining further includes processing the factors through multiple successive layers of the machine learning architecture comprising:
classifying, through a first layer of the machine learning architecture, the customers to one or more customer classes by processing the factors through decision trees of a random forest architecture 
determining a contribution of one or more values associated with each of the factors to a customer payment by processing the one or more values of the factors through multivariate linear regression;
refining the factors from the first layer through of the machine learning architecture that implements the multivariate regression associated with the contribution of the one or more values of the factors; 
processing the factors from the second layer through a third layer of the machine learning architecture that determines the factors from the second layer that are associated with an intersection of the one or more customer classes and one or more payment rules; 
processing the factors from the third layer through a fourth layer of the machine learning architecture that includes a recurrent neural network that determines a customer payment risk profile and a predicted payment date associated with the customer payment risk profile; and

, by the processor, the payment influencer factors and the payment date.

14.	(Previously Presented) The non-transitory, computer-readable storage medium of claim 13, wherein the factors are received from or more databases that include: customer billing, customer accounts receivable, and customer files.

15.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 13, wherein factors include one or more of the set of:
invoice number;

logistics data attributes;
order number;
item family name;
item product type;
document date;
due date;
clearing date;
accounts receivable amount;
bill location 
shipping type
order type;
accounts receivable issues;

confirmation issues; and
rejection issues.

16.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 13, wherein processing the multiple factors include imputing, deleting, and converting the factors.

17 - 18.	(Cancelled)

19.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 13, wherein machine learning architecture further comprises multivariate linear regression of the factors; determining intersection between payment rules and customer segmentation; and recurrent neural network processing to predict the customer risk profile and the payment date.

20.	(Previously Presented) The non-transitory, computer-readable storage medium of claim 13 further comprising providing recommendations as to which of the factors to change to improve payment times.

21.	(Previously Presented) The method of claim 1, wherein the multivariate


22.	(Previously Presented) The system of claim 7, wherein the multivariate
linear regression provides that a positive slope increases favorability of factors related to customers and a negative slope decreases favorability of factors related to customers.

23.	(Previously Presented) The non-transitory, computer-readable storage
medium of claim 13, wherein the multivariate linear regression provides that a positive slope increases favorability of factors related to customers and a negative slope decreases favorability of factors related to customers.

24.	(New) The system of claim 7, wherein the multiple factors are received from one or more databases or repositories that include: customer billing, customer accounts receivable, and customer files.

Allowable Subject Matter & Reasons for Allowance
Claims 1-3, 7, 9-10, 13-16, and 19-24 are allowed.
Claims objection of claims 7, 9, 10, 11, 14, 16, 17, 19, and 20 is withdrawn due to amendments that overcome the objection.

35 U.S.C. 112(b) rejection of claims 1-4, 6-7, 9-11, 13-17, and 19-23 is withdrawn due to amendments that overcome the rejection.

The claims recite eligible subject matter when analyzed under 35 U.S.C. 101 eligibility guidelines. At least, the independent claims 1, 7, and 13 recite limitations that integrate the abstract idea (of payment tracking and prediction) recited in the independent claims into a practical application.
Specifically the independent claims recite limitations that include “determining payment influencer factors from the factors that affect payment by the customers by refining the factors … through multiple successive layers of the machine learning architecture”, “classifying, through a first layer of the machine learning architecture, the customers to customer classes by processing the factors through decision trees of a random forest architecture”, “determining a contribution of values associated with each of the factors to a customer payment by processing the values of the factors through multivariate linear regression”, “refining the factors from the first layer through a second layer of the machine learning architecture that implements the multivariate regression associated with the contribution of the values of the factors”, “processing the factors from the second layer through a third layer of the machine learning architecture that determines the factors from the second layer that are associated with an intersection of the customer classes and payment rules”, “processing the factors from the third layer through a fourth layer of the machine learning architecture that includes a recurrent neural network that determines a customer payment risk profile and a predicted 
Furthermore, specific machine learning technologies, such as, random forest architecture based classification of customers based on the payment factors, contribution determination of the payment factors based on multivariate linear regression processing, and recurrent neural network based processing of the payment factors in succession detect patterns associated with payment factors that influence customer’s payment transactions. As such, the application of specific machine learning technologies in succession as disclosed by the amended limitations improve functioning of the computer by detecting patterns associated with payment influencer factors and processing of customer related information to predict payment schedules based on the payment influencer factors.
Dependent claims 2-3, 9-10, 14-16, and 19-24 have also been considered under the 101 analysis guidelines and were found to include eligible subject matter at least per the above reasoning regarding the parent claims and due to their dependence on eligible parent claims.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record are US 20170004469 A1 (Cassel) directed to using supervised model 
However, neither Cassel, Bansal, Simpson, nor Painter, in combination or individually, teach determining payment influencer factors from the factors that affect payment by the customers by refining the factors through multiple successive layers of the machine learning architecture; classifying, through a first layer of the machine learning architecture, the customers to customer classes by processing the factors through decision trees of a random forest architecture; determining a contribution of values associated with each of the factors to a customer payment by processing the values of the factors through multivariate linear regression; refining the factors from the first layer through a second layer of the machine learning architecture that implements the multivariate regression associated with the contribution of the values of the factors; processing the factors from the second layer through a third layer of the machine learning architecture that determines the factors from the second layer that are associated with an intersection of the customer classes and payment rules; processing the factors from the third layer through a fourth layer of the machine learning 
The Non-Patent Literature of record is Nanda, Sonali. "Proactive Collections Management: Using Artificial Intelligence to Predict Invoice Payment Dates." Credit Research Foundation Q 1: 2018 (Nanda) which discloses predicting invoice payment dates. However, Nanda does not disclose determining, by the processor, payment influencer factors from the factors that affect payment by the customers by refining the factors through multiple successive layers of the machine learning architecture; classifying, through a first layer of the machine learning architecture, the customers to customer classes by processing the factors through decision trees of a random forest architecture; determining a contribution of values associated with each of the factors to a customer payment by processing the values of the factors through multivariate linear regression; refining the factors from the first layer through a second layer of the machine learning architecture that implements the multivariate regression associated with the contribution of the values of the factors; processing the factors from the second layer through a third layer of the machine learning architecture that determines the factors from the second layer that are associated with an intersection of the customer classes and payment rules; processing the factors from the third layer through a fourth layer of the machine learning architecture that includes a recurrent neural network that determines a customer payment risk profile and a predicted payment date associated with the customer payment risk profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                       
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692